UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7008



ANDREW DAVID OWENS,

                                             Plaintiff - Appellant,

          versus


JIM HUNT; FRANKLIN FREEMAN; MARY   LOU ROGERS;
MACK JARVIS; DANIEL L. STIENEKE;   HATTIE PIM-
PONG; PAMELA MARTIN; LIEUTENANT    ROSS; NURSE
CURRIE; NURSE KINLAW; ROOSEVELT    STRICKLAND;
JAMES BROWN; JACK HOLTZMAN,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-98-40-5-CT-B0)


Submitted:   October 20, 1998           Decided:    November 10, 1998


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Andrew David Owens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andrew D. Owens appeals from the district court’s order dis-

missing his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint as

frivolous because Owens failed to present his claims in a short and

plain manner as is required by Fed. R. Civ. P. 8. He also appeals

the district court’s orders denying two motions for reconsid-

eration. We have reviewed the record and the district court’s

opinion and orders and find no reversible error. We note, however,

that the district court did not afford Owens the opportunity to

amend his complaint prior to dismissal. We therefore affirm the

district court’s dismissal, with the modification that it be with-

out prejudice to Owens’ ability to refile his complaint in com-

pliance with Rule 8. See 28 U.S.C. § 2106 (1994). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                  2